                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §           CRIMINAL ACTION H-17-413
                                                  §
HUAN DOAN NGO                                     §

                                              ORDER


       On March 10, 2020, a hearing was held to consider the government’s motion to exclude

defendant Huan Doan Ngo, D.O.’s (“Ngo”) expert witness testimony. Dkt. 88. Having considered

the parties’ arguments, evidence and testimony submitted, and applicable law, the court is of the

opinion that the motion to exclude should be GRANTED.

                                         I. BACKGROUND

       On December 18, 2018, the United States brought six charges against Ngo. Dkt. 50. The

superseding indictment charged Ngo with (1) conspiracy to commit health care fraud (“Count 1”);

(2) conspiracy to defraud the United States and pay and receive health care kickbacks (“Count 2”);

and (3) four counts of false statements relating to health care matters (“Counts 3-6”). Id. All counts

relate to an alleged scheme involving home health certifications. Id.

       On July 5, 2019, Ngo filed a notice of intent to offer expert evidence pursuant to Federal Rule

of Criminal Procedure 12.2(b)(1). Dkt. 65. The government moved on December 2, 2019, to

exclude Ngo’s Rule 12.2(b)(1) evidence on five grounds:

       (1) the Insanity Defense Reform Act (“IDRA”) proscribes evidence of a mental
       defect or disease that is not closely related to the defendant’s intent at the time of
       the allegedly criminal acts;
       (2) defendant’s expert testimony is inadmissible under Federal Rule of Evidence
       702 because his expert’s methodology is unreliable;
       (3) the risk of unfair prejudice and confusion outweigh the proposed evidence’s
       probative value;
       (4) defendant’s expert seeks to introduce inadmissible hearsay; and
       (5) FRE 704 precludes an expert from opining on an ultimate issue.

Dkt. 88. Alternatively, the government requested a Daubert hearing on Ngo’s proposed expert

testimony. Id. at 14. Ngo responded on December 21, 2019, arguing the government inappropriately

characterizes the purpose for which Ngo intends to offer the proposed expert testimony, and requests

a Daubert hearing to allow the court an opportunity to consider the evidence. Dkt. 91. The

government replied on December 17, 2019. Dkt. 93. Ngo filed his expert’s report as a sur-reply on

January 3, 2020. Dkt. 95.

       A hearing on this motion was held on March 10, 2020. Prior to presenting his expert’s

testimony, Ngo asserted the proposed testimony was relevant and admissible under the IDRA

because it refutes an essential element of the government’s case, namely whether Ngo had the

necessary specific intent at the time of the alleged crimes. Mot. Hr’g Tr. at 3:11-7:4, March 10, 2020

[hereinafter Tr.]. The government argued that the IDRA barred Ngo’s proposed testimony because

it would amount to an excuse or justification affirmative defense, which Congress eliminated when

it enacted the IDRA. Id. at 15:2-19:21.

       Ngo proceeded to examine his expert witness, Diane M. Mosnik, Ph. D. (“Mosnik”).

Id. at 20:7-88:1. Mosnik avers to be an expert in clinical neuropsychology and forensic psychology,

who was hired “to confirm or rule out a diagnosis of autism,” and determine if Ngo displayed any

“specific deficits . . . that may be associated with autism.” Id. at 21:6-7. She examined Ngo for

approximately twelve hours over three separate occasions. Id. at 76:25-77:8. Mosnik also reviewed

Ngo’s medical records, including a prior psychological evaluation conducted by Dr. Natalie


                                                  2
Montfort (“Montfort”). Id. at 49:12-23. Montfort diagnosed Ngo with autism, which Mosnik

confirmed after her evaluation of Ngo. Id. at 31:4-12; 49:19-23. Mosnik specifically diagnosed Ngo

with “high functioning autism.” Id. at 40: 21-23. Prior to his indictment, Ngo had never been

diagnosed with autism. Id. at 37:6-9.

        According to Mosnik, autism’s signs and symptoms fall into two categories. Id. at 32:15-17.

The first is “persistent deficit in social interaction and social communication, [which is]

characterized by a deficit in social and emotional processing and emotional reciprocity.”

Id. at 32:18-20. This impacts individuals’ ability “to understand . . . social relationships with peers.”

Id. at 32:21-22. The second category is a “restrictive and repetitive pattern of motor behavior,

attitudes, interests, [and] thoughts.” Id. at 32:25-33:1. This manifests in part “as the rigid adherence

to fixed patterns of behavior,” such as self developed rules and routines. Id. at 33:4; 45:5-46:3.

Autistic individuals “tend to be rule bound,” meaning “they formulate rules for certain things and

once those are formed they follow those religiously in a very rigid and inflexible manner.”

Id. at 46:10-13. Autism is “considered present at birth[, but] typically manifests itself usually about

18 months [to] two years of age.” Id. 38:16-17. Patients “do not recover” from autism—“[i]t is a

neurodevelopmental condition with known brain impairment deficits . . . that is present throughout

[a patient’s] life.” Id. at 39:12-17.

        Ngo demonstrated “deficits in social perception, social and emotional processing, and social

problem solving”—all “core features and hallmark features of autism”—during Mosnik’s evaluation.

Id. At 41:22-25. Ngo has difficulty “understanding the non-verbal aspects and social cues [that

others use to] determin[e] what somebody is saying and what is the meaning of the words they’re




                                                   3
using.” Id. at 43:25-44:3. Mosnik testified that Ngo’s brain, due to his autism, “does not have the

capacity to perceive” others’ intentions. Id. At 43:6-22; see also id. at 44:21-25.

       Mosnik also discussed Ngo’s understanding of home health certification. Mosnik stated that

Ngo believed “he had the requisite knowledge base” to make home healthcare assessments, but

admitted “he had some difficulty understanding what [homebound] meant.” Id. at 78:24-79:15. Ngo

interpreted homebound “in a very concrete manner,” specifically any person who “can’t access or

use transportation very well.” Id. At 79:15-21. Ngo further refined his definition of homebound as

anyone “needing to use Metro Lift1 because they had chronic medical conditions,” but never

researched the definition of homebound and was unsure how to do so. Id. At 79:21-80:6. Mosnik

testified that Ngo’s definition for homebound is consistent with the “rigid and inflexible” thinking

that is “one of the hallmark[s] of autism.” Id. At 80:15-21.

       Mosnik ultimately offered three opinions:

       (1) Ngo’s “brain is incapable [and] has severe deficits in his ability to perceive . . .
       and then interpret information in social contexts in the environment around him.”
       Id. At 78:4-6.

       (2) Ngo’s “abilities to demonstrate the capacity to engage in social problem solving”
       is impaired. Id. at 78:14-17.

       (3) Ngo “obsessively and rigidly adhere[s] to [his] rules . . . in a restricted or
       repetitive manner.” Id. at 84:1-6.




       1
         Pursuant to Federal Rule of Evidence 201(b)(2), the court notes that “METROLift provides
transportation for persons with disabilities who cannot board, ride or disembark from a METRO
fixed-route bus, even if that bus is equipped with a wheelchair lift or ramp.” What is METROLift
and How Does it Work?, Metropolitan Transit Authority of Harris County,
https://www.ridemetro.org/Pages/MLWhatHow.aspx.

                                                  4
                                       II. LEGAL STANDARD

       The court “has broad discretion in the matter of the admission or exclusion of expert

evidence.” Salem v. U.S. Lines Co., 370 U.S. 31, 35, 82 S. Ct. 1119 (1962). Expert testimony must

“help the trier of fact to understand the evidence or to determine a fact in issue.” FED. R. EVID.

702(a). Accordingly, expert testimony is admissible only if it is relevant. Piptone v. Biomatrix, Inc.,

288 F.3d 239, 244 (5th Cir. 2002) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,

113 S. Ct. 2786 (1993)).

       Federal Rule of Evidence 401 provides that “[e]vidence is relevant if: (a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” FED. R. EVID. 401. But even when evidence is relevant,

it may not be admissible if a federal statute proscribes it. FED. R. EVID. 402. Moreover, Rule 403

allows the court to “exclude relevant evidence if its probative value is substantially outweighed by

a danger of one or more of the following: unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative evidence.” FED. R. EVID. 403.

                                           III. ANALYSIS

       Congress enacted the IDRA on Octber 12, 1984. See H.R.J. Res. 648, Pub. L. 98 473,

98 Stat. 1837 (1984). It defined the insanity defense as “an affirmative defense to a prosecution

under any Federal statute that, at the time of the commission of the acts constituting the offense, the

defendant, as a result of a severe mental disease or defect, was unable to appreciate the nature and

quality or the wrongfulness of his acts.” 18 U.S.C. § 17(a). Congress further decreed that “[m]ental

disease or defect does not otherwise constitute a defense.” Id.




                                                  5
       However, Congress did not address whether evidence of mental disease or defect is

admissible to negate an element of the prosecution’s case. See United States v. Boyd, 773 F.3d 637,

642 (5th Cir. 2014). The Fifth Circuit has not addressed this issue directly, but other circuits have

determined that such evidence is admissible under very limited circumstances. See id. at 642-43

(citing United States v. Cameron, 907 F.2d 1051, 1067 (11th Cir. 1990); United States v. Pohlot, 827

F.2d 889 (3d Cir. 1987)). The court will “look to Pohlot and its progeny for guidance” as it has in

the past. See United States v. Fleming, No. 07-CR-513, 2009 WL 10680618, *2 (S.D. Tex. Apr. 13,

2009) (Miller, J.)

       After careful examination of the IDRA’s legislative history, the Third Circuit determined that

“evidence of mental abnormality to negate mens rea” is admissible under the IDRA. Pohlot, 827

F.2d at 903. But the Pohlot court distinguished this from evidence tending to show the defendant

“lacked the capacity to form the mens rea,” which is inadmissible because it “distracts and confuses

the jury from focusing on the actual presence or absence of mens rea.” Id. at 903-904 (emphasis in

original). In Cameron, the Eleventh Circuit agreed that evidence must tend to “negate intent and not

merely present a dangerously confusing theory of defense more akin to justification and excuse” if

it is to be admitted. Cameron, 907 F.2d at 1067 (citing Pohlot, 827 F.2d at 906).

       At the outset, Mosnik explained that her training and experience was critical to help the court

“in determining a number of threshold issues including determining the capacity of an individual

to form [intentional] criminal responsibility and criminal culpability.” Tr. at 27:2-4 (emphasis

added). She then repeatedly stated that both autistic individuals and Ngo lacked capacity to

understand the social environment around them or develop adequate social problem solving skills.

See e.g., Id. at 23:23-24:23; 32:20-23; 41:16-42:10; 43:15-19; 44:21-25; 78:13-17; 84:22-85:9. For


                                                 6
this reason, Ngo argues that he did not possess the specific intent required for any of the counts

against him. But this evidence is at best “a dangerously confusing theory more akin to justification

and excuse,” if not simply evidence of such impermissible affirmative defenses. Cameron, 907 F.2d

at 1067. Permitting this testimony would only confuse the jury as to whether Ngo could ever form

the intent required, not elucidate whether he had formed the mens rea during the period in the

indictment.

       The IDRA proscribes psychological evidence that a defendant lacks the capacity to form the

requisite mens rea, and Rule 402 deems evidence contrary to federal statue inadmissible. Further,

Rule 403 allows evidence to be excluded if its potential to confuse the issues and mislead the jury

substantially outweighs its probative value. Mosnik’s testimony must be excluded.

                                        IV. CONCLUSION

       For the foregoing reasons, the government’s motion to exclude Ngo’s expert witness

testimony (Dkt. 88) is GRANTED.

       Signed at Houston, Texas on March 13, 2020.




                                              ___________________________________
                                                           Gray H. Miller
                                                 Senior United States District Judge




                                                 7
